Citation Nr: 1620138	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  12-05 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent disabling for the service connected disability of posttraumatic stress disorder (PTSD) for the period from June 23, 2000 to February 11, 2009; from June 1, 2009 to August 23, 2012 and in excess of 70 percent disabling since August 24, 2012.  

2.  Entitlement to an effective date prior to August 24, 2012 for a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel

INTRODUCTION

The Veteran had active military service from November 1968 to May 1972.  

These claims come to the Board of Veterans' Appeals (Board) from October 2000, March 2010, November 2011, January 2012, and June 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This claim was before the Board in April 2011, and remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a VA medical examination with an opinion.  The requested development has been completed and the matter is ready for review.  Stegall v. West, 11 Vet. App. 268   (1998).

The April 2015 Statement of the Case listed the issue as "entitlement to an earlier effective date for the 70 percent evaluation for PTSD with anxiety disorder prior to August 24, 2012."  Although the claim was phrased as one for an earlier effective date, a review of the record reflects this is actually an increased rating claim.

Specifically, a March 2010 rating decision granted service connection for anxiety and assigned a 50 percent rating effective January 20, 2009.  In an April 2010 the Veteran's representative at the time filed a notice of disagreement (NOD) to the March 24, 2010 rating decision with respect to both the 50 percent rating and the January 20, 2009 effective date.  

In November 2011, the RO granted service connection for PTSD and combined the rating with the 50 percent rating for anxiety.  In January 2012, the Veteran's representative at the time filed a NOD to the November 2011 rating decision regarding both the rating and the January 20, 2009 effective date.  A January 2012 rating decision found clear and unmistakable error (CUE) and granted an earlier effective date of May 30, 2008 for the PTSD and anxiety but retained the 50 percent evaluation.  This rating decision advised that it was a "partial grant of benefits sought on appeal".  A January 2012 Statement of the Case (SOC) was issued for both an evaluation in excess of 50 percent for PTSD and anxiety and an effective date prior to May 30, 2008 for the grant of service connection.  A February 2012 statement was accepted as a VA form 9 for the evaluation of the PTSD and anxiety.  Significantly, however, this February 2012 statement specifically notes the Veteran "does not contest the award of a May 30, 2008 effective date for the PTSD with anxiety disorder."  

A June 2014 rating decision granted an increased 70 percent rating for PTSD and anxiety effective August 24, 2012 and also granted TDIU beginning August 24, 2012.  This rating decision informed the Veteran that it represented a "partial grant" of the benefits sought on appeal.  A SOC in June 2014 addressed the issue of entitlement to TDIU prior to August 24, 2012 and a Supplemental Statement of the Case (SSOC) in June 2014 addressed the issue of entitlement to an increased evaluation for PTSD with anxiety, staged as 50 percent disabling and 70 percent disabling effective August 24, 2012.  

A July 2014 rating decision found CUE and granted an earlier effective date of June 23, 2000 for the grant of service connection of PTSD with anxiety and assigned a rating of 50 percent from that time.  This rating decision also assigned a temporary total rating from February 12, 2009 to May 31, 2009 and then resumed the 50 percent rating from June 1, 2009 until August 23, 2012.  As noted above, a 70 percent evaluation was in effect from August 24, 2012.

In July 2014 the Veteran's former representative filed a NOD with the July 2014 rating decision.  This NOD stated the Veteran "does not dispute the June 23, 2000 effective date or the temporary 100% rating assigned based on hospitalization.  Rather, he disagrees with the 50 percent rating assigned from June 23, 2000 to February 11, 2009, and from June 1, 2009 to August 23, 2012 and the 70 percent rating assigned from August 24, 2012 to the present."  The Veteran's representative also indicated it should serve as a NOD to the June 2014 rating decision that assigned TDIU effective from August 24, 2012.  In light of the above, it is clear that the Veteran has a claim for an increased rating on appeal.  The Veteran is not appealing the effective date of the grant of service connection.  The Board has therefore recharacterized the claim as noted on the title page.

(The issue of entitlement to special monthly pension based on the need for aid and attendance or by reason of being housebound is addressed in a decision issued concurrently with this decision under separate cover.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, this claim has a long and complicated procedural history.  The Veteran initially disagreed with the 50 percent rating assigned in the March 2010 rating decision, and accordingly the January 2012 SOC only considered whether an evaluation in excess of 50 percent was warranted from May 30, 2008, which was the effective date at the time that SOC was issued.  During the course of the appeal, the AOJ granted a higher rating of 70 percent, effective August 24, 2012 in a June 2014 rating decision.  The June 2014 SSOC also only considered the rating period from May 30, 2008.  

In a July 2014 rating decision, the RO granted an effective date of June 23, 2000 for the 50 percent rating of PTSD, based upon a finding of CUE.  The Veteran filed a NOD to a June 2014 rating decision from the RO regarding his entitlement to a higher evaluation for an initial rating for his service connected disability of PTSD.  In other words, the Veteran seeks a higher rating from June 2000.  The RO, however, did not adjudicate this issue on the April 2015 Statement of the Case.  Rather, the April 2015 SOC mischaracterized the issue as one for an earlier effective date for a 70 percent rating, instead of an initial increased rating.  A review of the SOC reflects that the discussion as to the period prior to 2012 is sparse and in fact consists of the following "Although prior records note intermittent symptoms which waxed and waned due to your non-service connected depressive disorder as well as outside factors, your symptoms were not chronically severe enough to warrant a higher rating."  The reasons and bases in the SOC focuses its discussion on records from 2012 and 2013.  Furthermore, as the AOJ mischaracterized the issue, it is unclear whether the correct statutory and regulatory provisions were applied.  

In this respect, under 38 U.S.C. § 7104(a), all decisions by the Secretary, including claims to reopen, "shall be subject to one review on appeal to the Secretary." 38 U.S.C. § 7104(a) ("All questions in a matter which ... is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary."); 38 C.F.R. § 20.101(a) .

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court explained that "the Board's jurisdiction is limited to deciding questions in 'appeals' of 'a matter which under [38 U.S.C. § 511(a) ] is subject to decision by the Secretary' and which has been the subject of a decision by an [agency of original jurisdiction (AOJ)]." 4 Vet. App. at 391. 

The Court further noted that section 7105 of title 38, U.S. Code, establishes "very specific, sequential, procedural steps that must be carried out by a claimant and the RO or other [AOJ, such as a VA healthcare facility] ... before a claimant may secure 'appellate review' by the [Board]." Id. at 390.  Accordingly, in order to preserve the Veteran's right to one review on appeal, the appeal for a higher initial rating for PTSD must be remanded to allow the RO to provide the Veteran with a Statement of the Case on this particular claim.  See e.g. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Additionally, there appear to be records that have yet to be uploaded to the Veteran's claims file.  Specifically, located in the Veteran's claims file is a letter from the RO, dated May 29, 2015, stating that the RO received a request from the Veteran's representative for a copy of the VA/QTC examination completed on February 6, 2015.  The above-mentioned letter states that the results of the examination had not been uploaded to the Veteran's digital file, but that the request would be processed in 60 days if resubmitted by the representative.  To date, this examination has not been uploaded to the Veteran's digital file.  Additionally, the April 2015 Statement of the Case refers to VA treatment records from the Houston VAMC from December 1994 until April 2015.  The most recent records associated with the claims file are dated from May 2014.  As such, as a part of this remand, the Board is requesting that this examination be uploaded to the Veteran's digital file. 

The Veteran has also filed a claim for an earlier effective date for the grant of a TDIU.  However, the Board finds his claim for an earlier effective date to be inextricably intertwined, and this will adjudicate after completion of the requested development in this remand.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Associate and upload to the Veteran's digital file, VBMS, the results of the VA/QTC examination from February 6, 2015.  

2.  Obtain updated VA treatment records from May 2014 to present and associate then with the claims file.

3.  Provide the Veteran with a Statement of the Case as to the issue of entitlement to a rating in excess of 50 percent disabling for his service connected disability of PTSD, to include the period from June 2000 to May 2009 and the period from June 2009 to August 2012.  

4.  Then, the AOJ should then take any additional development action it deems proper. When the requested development has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




